       Case 1:19-cv-08621-PGG-RWL Document 36 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                                      9/3/2020
SECURITIES AND EXCHANGE                                        :
COMMISSION,                                                    :
                                                               :          19 Civ. 08621 (PGG) (RWL)
                                    Plaintiff,                 :
                                                               :          ORDER
                  - against -                                  :
                                                               :
TOM SIMEO,                                                     :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff SEC has filed another letter reporting on Defendant Simeo’s failure to

comply with discovery. Those issues will be dealt with during the September 9, 2020

conference with the Court. With regard to the SEC's deposition of Defendant scheduled

for September 8, 2020, Defendant Simeo shall appear for the deposition as scheduled.

If Defendant fails to appear for his deposition, sanctions may be imposed, including but

not limited to monetary and evidentiary sanctions.                 By September 4, 2020, Plaintiff SEC

shall reconfirm to Defendant Simeo the information necessary to participate in the

deposition.

                                                     SO ORDERED.



                                                     _______________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: September 3, 2020
       New York, New York

Copies transmitted to all counsel of record.
